Citation Nr: 0029503	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-15 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability as secondary to the service-connected 
postoperative peripheral neuropathy of the left ulnar nerve.

2.  Entitlement to an increased evaluation for postoperative 
peripheral neuropathy of the left ulnar nerve, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from April 1996 and March 1999 rating 
decisions of the Houston, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the April 1996 rating 
decision, the RO denied entitlement to service connection for 
a right wrist disability as secondary to the service-
connected postoperative peripheral neuropathy of the left 
ulnar nerve.  In the March 1999 rating decision, the RO 
continued the 20 percent evaluation for postoperative 
peripheral neuropathy of the left ulnar nerve and affirmed 
the denial of entitlement to service connection for a right 
wrist disability as secondary to the service-connected 
postoperative peripheral neuropathy of the left ulnar nerve.

In March 2000, the veteran presented oral testimony before 
the undersigned Veterans Law Judge via a video conference 
hearing.  The transcript has been associated with the claims 
file.

The issue of entitlement to an evaluation in excess of 
20 percent for postoperative peripheral neuropathy of the 
left ulnar nerve is addressed in the remand portion of this 
decision.


FINDING OF FACT

Right wrist fusion is not causally related to or worsened by 
the service-connected postoperative peripheral neuropathy of 
the left ulnar nerve.


CONCLUSION OF LAW

Right wrist fusion is not proximately due to, the result of, 
or aggravated by service-connected postoperative peripheral 
neuropathy of the left ulnar nerve.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.310(a) (2000); Allen v. Brown, 7 Vet. 
App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A February 1985 VA outpatient treatment report shows the 
veteran complained of bilateral wrist pain, stating the pain 
had gotten worse over the last two months, which was 
exacerbated by lifting.  He stated that both wrists would 
swell intermittently.  Examination of the right wrist 
revealed no effusion and was nontender.  X-rays were 
negative.  The examiner entered an impression of bilateral 
wrist pain with the left being greater than the right and 
stated the etiology was unknown.

A June 1986 VA examination report shows the veteran reported 
he has having difficulty with his right wrist, as he was 
having to use it more because of the problems with his left 
ulnar nerve.  The examiner stated the veteran had "excellent 
muscle strength" in all areas on the right side.  The 
examiner did not enter a diagnosis related to the right upper 
extremity.

A 1988 private medical record shows the veteran reported 
numbness in both hands.  No clinical findings nor diagnoses 
as to the right upper extremity were entered.

An August 1989 VA outpatient treatment report shows the 
veteran described having shooting pains going down both arms.  
The examiner did not address the right upper extremity in his 
findings or diagnosis.

An August 1995 private medical record shows the veteran was 
seen with complaints of right wrist pain.  He stated he could 
not do any flexion with the right wrist because of pain.  The 
examiner stated that physical examination revealed a painful 
right wrist with any motion.  X-rays taken showed scaphoid 
radial arthritis.  The examiner stated that the veteran had 
scaphoid lunate dissociation, which meant that there was a 
Toma's sign with a chronic tear of the lunate scaphoid 
ligament, which had caused him to have arthritis.

A September 1995 private medical record shows the veteran was 
seen for follow-up for his right wrist pain with the same 
examiner he saw in August 1995.  The examiner stated the 
following, in part:

[The veteran] is being followed up for 
his right wrist pain.  There is a 
question whether this injury was caused 
due to the fact that he is handicapped on 
the left hand from a previous service[-
]connected lesion on that side.  In my 
opinion, this might have been aggravated 
because of the fact that he has 
[scaphoid, trapezium trapezoid (STT)] 
arthritis, and I would say two[-]thirds 
of the STT arthritis could have been 
caused prior to the scaphoid ligament 
lunate tear.  So there is some connection 
to this. . . . 

A July 1996 VA hospitalization summary report shows the 
veteran underwent a right wrist fusion.  The veteran noted he 
had had pain for many years, but more so in the last two 
years.  The examiner noted that the veteran had degenerative 
joint disease of the right wrist with painful, limited motion 
in his wrist.  He stated x-rays showed a loss of carpal 
height and evidence of a scapholunate advanced collapse 
involving the right wrist.

A February 1999 VA peripheral nerves examination report shows 
the veteran reported he developed right wrist pain in 1981.  
The examiner noted he had reviewed the claims file and that 
the veteran had undergone a right wrist fusion in July 1996.

Physical examination revealed motor strength testing was 
unremarkable as to the right upper extremity.  The examiner 
stated the veteran had a long, healed scar over the dorsum of 
the right wrist.  He entered a diagnosis of right wrist 
degenerative joint disease, status post right wrist fusion 
and stated he could not relate the right wrist disorder to 
the service-connected postoperative peripheral neuropathy of 
the left ulnar nerve.  He stated, "It appears that the left 
ulnar nerve injury is not related to his right wrist 
degenerative joint disease."

A February 1999 VA joints examination report shows the 
examiner reviewed the claims file.  The examiner noted the 
veteran began complaining of right wrist pain in 
approximately February 1985.  The veteran noted he had been 
employed as a mechanic/manual laborer requiring frequent use 
of hand tools, which he would use with his dominant hand-the 
right hand.

The examiner stated that x-rays of the right wrist showed 
status post fusion.  He stated, "In the opinion of the 
examiner, it is not as likely as not that the right wrist 
disability is secondary to his left ulnar nerve transposition 
and neuropathy.  It is more likely that the veteran's early 
degenerative changes in a wrist fusion were related to his 
occupational repetitive motion injuries."

In March 2000, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  There, he 
testified he had worked as a machinist for approximately 30 
years.  He noted he was no longer a machinist.  The veteran 
stated he could no longer bend his right wrist.  He stated he 
felt his right wrist should be service connected due to his 
service-connected postoperative peripheral neuropathy of the 
left ulnar nerve because he had to use his right hand for 
everything, and he overused it.

Criteria

The law provides that "[t]he Secretary shall assist a 
claimant in developing all facts pertinent to a claim for 
benefits under this title.  Such assistance shall include 
requesting information as described in section 5106 of this 
title.  The Secretary shall provide a medical examination 
when such examination may substantiate entitlement to the 
benefits sought.  The Secretary may decide a claim without 
providing assistance under this subsection when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.  H.R. 4205, the Floyd D. Spence 
National Defense Authorization Act for FY 2001, Title XVI, 
Subtitle B, § 1611 (October 30, 2000), Public Law No. 106-
398, to be codified at 38 U.S.C.A. § 5107(a); HR 4864, 
Veterans Assistance Act of 2000 (to be codified at 
38 U.S.C.A. § 5103).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (2000).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.

In Allen v. Brown, 7 Vet. App. 439, 448 (1995), the United 
States Court of Appeals for Veterans Claims held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Analysis

The Board finds that VA has met its duty to assist in that it 
has given the veteran two VA examinations and obtained 
records identified by the veteran that related to treatment 
for his right wrist.  Accordingly, the Board may proceed with 
adjudicating his claim.

The Board notes there is no dispute as to whether the veteran 
has a current right wrist disorder.  He was diagnosed with 
degenerative joint disease of the right wrist and underwent a 
right wrist fusion in July 1996.  The issue before the Board 
is whether there is any relationship between the veteran's 
right wrist fusion and his service-connected postoperative 
peripheral neuropathy of the left ulnar nerve.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for right wrist 
fusion as being secondary to the service-connected 
postoperative peripheral neuropathy of the left ulnar nerve.

The evidence that supports the veteran's claim is the 
September 1995 private medical record.  However, the examiner 
is not clear as to how, exactly, the right wrist injury is 
connected to the service-connected postoperative peripheral 
neuropathy of the left ulnar nerve.  Regardless, he has made 
a connection between the right wrist and the service-
connected disability.

The Board finds, however, that the private examiner's opinion 
is outweighed by the two VA examiners's findings in the two, 
separate February 1999 examination reports.  In the 
peripheral neuropathy examination report, the examiner noted 
he had reviewed the veteran's claims file.  He examined the 
veteran and stated he could not relate the right wrist fusion 
to the service-connected postoperative peripheral neuropathy 
of the left ulnar nerve.

In the joints examination report, the examiner noted he had 
reviewed the veteran's claims file and reported the pertinent 
facts related to the veteran's right wrist problems.  It was 
his determination that it was not as likely as not that the 
right wrist disorder was secondary to the service-connected 
postoperative peripheral neuropathy of the left ulnar nerve.  
He then stated he felt that the veteran's right wrist 
problems were due to his occupational repetitive motion 
injuries.

The private examiner did not state in his September 1995 
medical record that he had reviewed the veteran's claims 
files.  However, the VA examiners both stated they had an 
opportunity to review the claims file.  The examiner who 
conducted the joints examination even reported the pertinent 
facts related to the veteran's right wrist from his review of 
the record.  The Board finds that medical opinions based upon 
objective evidence are more probative than a medical opinion 
based on history provided by the veteran alone.

Regardless, even if the private examiner had an opportunity 
to review the claims file, the Board finds that two medical 
professional, who have come to the same conclusion, based 
upon review of the record, to include the August 1995 private 
medical opinion, are more probative than the private 
examiner's opinion.

Additionally, although the private examiner made a positive 
association between the veteran's right wrist and the 
service-connected postoperative peripheral neuropathy of the 
left ulnar nerve, he was not clear how they related to each 
other, as he raised a diagnosis of STT arthritis, and never 
addressed the etiology of that diagnosis.  Therefore, the 
probative value of this medical opinion is decreased.

It is for the above reasons that the Board finds that the VA 
examiners' medical opinions outweigh the private examiner's 
medical opinion.  As stated above, the VA examiners based 
their determinations on the evidence of record.  It appears 
that the private examiner's opinion is based upon the history 
given by the veteran.  The Board finds that the VA examiners' 
medical opinions are more probative and affords them more 
weight than the private examiner's.

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

Here, the Board has based its decision that the preponderance 
of the evidence is against the private examiner's opinion in 
the August 1995 medical record for the reasons stated above.  
See id.  The Board notes that the Court has not adopted a 
treating physician rule which gives the opinion of a treating 
physician greater weight in evaluating veterans' claims and 
which would give the private examiner's opinion more 
probative weight than that of the VA examiners.  See Harder 
v. Brown, 5 Vet. App. 183, 189 (1993); Guerrieri v. Brown, 4 
Vet. App. 467, 471 (1993).

Although the veteran has alleged that is right wrist fusion 
is due to his service-connected postoperative peripheral 
neuropathy of the left ulnar nerve he is not competent to 
state the etiology of his right wrist fusion, as that 
requires a medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The preponderance of evidence is against the veteran's claim 
for service connection for right wrist fusion, as being 
secondary to service-connected postoperative peripheral 
neuropathy of the left ulnar nerve, and thus there is no 
doubt to be resolved.  Gilbert, 1 Vet. App. at 53; 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for right wrist fusion as 
secondary to the service-connected postoperative peripheral 
neuropathy of the left ulnar nerve is denied.


REMAND

That Board notes that a remand is necessary to assist the 
veteran.  The reasons for a remand follow.  H.R. 4205, the 
Floyd D. Spence National Defense Authorization Act for FY 
2001, Title XVI, Subtitle B, § 1611 (October 30, 2000), 
Public Law No. 106-398, to be codified at 38 U.S.C.A. § 
5107(a); HR 4864, Veterans Assistance Act of 2000 (to be 
codified at 38 U.S.C.A. § 5103).

At the March 2000 Board hearing, the veteran testified his 
postoperative peripheral neuropathy of the left ulnar nerve 
had gotten worse since the most recent VA examination in 
February 1999.  See VA O.G.C. Prec. Op. No. 11-95 (April 7, 
1995) (another VA examination is required when disability in 
question has undergone an increase in severity since the time 
of the last VA examination).  Thus, an additional examination 
will be needed to enable the Board to render a final 
determination as to his claim for an increased evaluation.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Additionally, the veteran stated he had undergone an 
electromyography (EMG) at the time he had his February 1999 
examination.  There is no February 1999 EMG report of record.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims, the case is 
REMANDED to the RO for the following development:

1.  The RO should advise the veteran that 
he has the right to submit additional 
evidence and argument on the matter the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran should be provided 
with release forms, and if he provides 
written releases, the RO should assist 
him in obtaining all outstanding medical 
records pertinent to his postoperative 
peripheral neuropathy of the left ulnar 
nerve.  The RO should, in any case, 
ensure that any pertinent records of VA 
treatment are associated with the claims 
file, to include the February 1999 EMG 
report.

2.  The veteran should be afforded a VA 
examination by the appropriate specialist 
to identify the nature and severity of 
all residuals from the postoperative 
peripheral neuropathy of the left ulnar 
nerve.  The claims folder must be made 
available to the examiner for review 
before the examination.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings.  The examiner must 
state whether the involvement of the left 
ulnar nerve is "wholly sensory" or not, 
and should explain the determination 
based on clinical findings and medical 
principles.  The examiner should indicate 
the presence and degree of severity, if 
any, of "griffin claw" deformity due to 
flexor contraction of the ring and little 
fingers, very marked atrophy in the 
dorsal interspace and thenar and 
hypothenar eminences; loss of extension 
of the ring and little fingers, inability 
to spread the fingers (or reverse), 
inability to adduct the thumb; or 
weakened flexion of the wrist.  
Additionally, the examiner must state in 
the examination report upon whether there 
exists any clinical evidence supportive 
of the veteran's subjective complaints.

If the February 1999 EMG report cannot be 
associated with the claims file, the RO 
should have the veteran undergo an EMG if 
deemed necessary by the examiner, and 
have the report associated with the 
record.

3.  Thereafter, the RO should review the 
record and ensure that all the above 
actions have been requested or completed, 
to the extent possible.  The RO is 
advised that where the remand orders of 
the Board are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated action has been completed, the 
RO should again review the record and re-
adjudicate the veteran's claim of 
entitlement to an increased evaluation 
for postoperative peripheral neuropathy 
of the left ulnar nerve.  

If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by not reporting for any scheduled 
examinations may result in the denial of the higher rating 
claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. Sabulsky
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 12 -


